Citation Nr: 1211882	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-14 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of service connection for an acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to December 1975.  

By rating action in November 1977, the RO denied service connection for a psychiatric disorder.  The Veteran and his representative were notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the RO which found that new and material evidence had not been submitted to reopen the claim for a psychiatric disorder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  

REMAND

By letter dated in February 2012, the Veteran and his representative were notified that his appeal was being certified to the Board.  In a letter, received at the Board in March 2012, the Veteran requested to be scheduled for a videoconference hearing concerning his claim for a psychiatric disorder.  

Inasmuch as the Veteran's request for a hearing was received within 90 days of certification of his appeal to the Board, the appeal is referred back to the RO for appropriate action as provided for under 38 C.F.R. § 20.1304(a) (2011).  

Accordingly, the case is REMANDED for the following action:  

The Veteran should be scheduled for a videoconference hearing before a member of the Board as soon as practicable.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

